DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  claims 19-28 in the reply filed on 2/11/22 is acknowledged. 
Claim 29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/13/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsiang et al. (US PGPub 2017/0062469, hereinafter referred to as “Tsiang”).
Tsiang discloses the semiconductor method as claimed.  See figures 1-2G and corresponding text, where Tsiang teaches, in claim 19, a method comprising: 
(a) providing a target object including a base and a target layer on the base, the target layer including a first protrusion and a second protrusion, the first protrusion having a first top surface and the second protrusion having a second top surface higher than the first top surface (figure 2F-2G; [0020-0025], [0032-0036]), 
(b) forming a film on the first and second top surfaces such that a thickness of the film on the first top surface is smaller than a thickness of the film on the second top surface (figure 2F-2G; [0020-0025], [0032-0036]); and 

Tsiang teaches, in claim 20, wherein the film is formed by generating plasma ([0038]). 
Tsiang teaches, in claim 21, wherein the film contains a silicon ([0015]). 
Tsiang teaches, in claim 22, wherein the film includes a first film and a second film formed on the first film, and a thickness of the second film is increased as being distanced farther from the base (figure 2F-2G; [0020-0025], [0032-0036]). 
Tsiang teaches, in claim 23, wherein the first film is formed by forming a precursor layer containing a silicon on an end surface of the target layer and modifying the precursor layer (figure 2F-2G; [0020-0025], [0032-0036]). 
Tsiang teaches, in claim 24, wherein in (c), a sequence is repeated, and the sequence comprises: (c-1) forming a mixed layer on a surface of the film by modifying the film; and (c-2) removing the mixed layer by generating plasma (figure 2F-2G; [0020-0025], [0032-0036]). 
Tsiang teaches, in claim 25, wherein (b) and (c) are performed in a same processing vessel (figure 2F-2G; [0020-0025], [0032-0036]). 
Tsiang teaches, in claim 26, further comprising etching the target layer after (c) (figure 2F-2G; [0020-0025], [0032-0036]). 
Tsiang teaches, in claim 27, a method comprising:
 (a) providing a target object including a base and a target layer on the base, the target layer including a first protrusion and a second protrusion, the first protrusion 
(b) forming a film on the first and second top surfaces such that a thickness of the film on the first top surface is smaller than a thickness of the film on the second top surface by a plasma (figure 2F-2G; [0020-0025], [0032-0036]); and 
(c) reducing the thickness of the film to selectively expose the first top surface while leaving a part of the film on the second top surface ([0038]). 
Tsiang teaches, in claim 28, further comprising etching the first protrusion of the target layer after (c) (figure 2F-2G; [0020-0025], [0032-0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 26, 2022